Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 6/23/2022.
Response to Amendment
2.	Independent claims 1, 29, and 32 have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive, where Applicant has incorporated previously allowable subject matter into the independent claims.
Allowable Subject Matter
4.	Claims 1-9, 12-13, 15, 17, 20-34 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they more specifically discuss the implementation of the neural network for bandwidth extension, focusing on specific (convolutional) layers and their use with time and spectral information.

Regarding claim 1 Liu, the closest art of record, teaches Apparatus for generating a bandwidth enhanced audio signal from an input audio signal comprising an input audio signal frequency range (abstract bandwidth extension; fig 1; section 2 1st two paragraphs: bandwidth extension of audio signals, wideband audio), comprising:  5 
a raw signal generator configured for generating a raw signal comprising an enhancement frequency range, wherein the enhancement frequency range is not comprised by the input audio signal frequency range (abstract; section 1 Introduction; fig 1; section 2 1st two paragraphs: HF spectrum, extended HF components);  
10a neural network processor configured for generating a parametric representation for the enhancement frequency range using the input audio frequency range of the input audio signal and a trained neural network (abstract: to make sub-band envelope of high-freq components recovered, the RBF neural network is utilized to fit the relationship between low-frequency features and sub-band envelope of HF components; fig 1; section 2 sub-band energy of HF spectrum is estimated by RBF neural network, trained); and 
a raw signal processor for processing the raw signal using the parametric 15representation for the enhancement frequency range to acquire a processed raw signal comprising frequency components in the enhancement frequency range (abstract; fig 1; section 2: HF components predicted by neural networks, spectral envelope of HF components, bandwidth extension of audio signals), 
wherein the processed raw signal or the processed raw signal and the input audio signal frequency range of the input audio signal represent the bandwidth-enhanced 20audio signal (abstract; fig 1; section 2: combining LF coefficients, bandwidth extension of audio signals - 
where Liu teaches Bandwidth extension based on neural networks
Liu teaches neural network for implementing a bandwidth extension method of audio signals (abstract); audio codec/decoder (section 1 Introduction), and in Section 3 evaluate the performance, proposed algorithm is compared);

But does not specifically teach the limitations as currently amended.  

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655